United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-184
Issued: April 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On November 2, 2012 appellant filed a timely appeal from May 21 and October 17, 2012
merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a back injury in the
performance of duty on March 17, 2012.
FACTUAL HISTORY
On March 21, 2012 appellant, then a 53-year-old rural carrier, filed a traumatic injury
claim alleging that on March 17, 2012 she ruptured a disc in her lower back after picking up
Delivery Point Sequencing Mail. She stopped work and returned to full duty on April 12, 2012.
1

5 U.S.C. § 8101 et seq.

The employing establishment controverted appellant’s claim based on fact of injury and causal
relationship.
On April 16, 2012 OWCP advised appellant that the evidence submitted was insufficient
to establish her claim. It requested additional factual evidence to establish that she experienced
the incident alleged to have caused her injury and a medical report, which included dates of
examination and treatment, history of injury, description of findings, a medical diagnosis and an
opinion, supported by medical rationale, explaining how the alleged employment incident caused
or aggravated her medical condition.
In an April 13, 2012 duty status report, a chiropractor with an illegible signature noted
that appellant was a letter carrier who experienced pain in her lumbar area when she picked up
Delivery Point Sequencing Mail. Appellant was authorized to return to full duty.
In an April 18, 2012 report, Dr. Jarrett Armstrong, a chiropractor, recommended
appellant be evaluated by Dr. Robert Myles, a Board-certified orthopedic surgeon, due to her
limited results and continued pain in the lumbar and sacroiliac regions.
Appellant submitted requests for absences from the employing establishment for the
period March 17 to 31 and April 7 to 20, 2012.
In a decision dated May 21, 2012, OWCP denied appellant’s claim finding insufficient
evidence to establish fact of injury. It determined that she did not provide sufficient evidence to
establish that the March 17, 2012 incident occurred as alleged and that she sustained any
diagnosed condition as a result of the alleged incident.
On June 20, 2012 appellant requested a review of the written record.
In an undated handwritten statement, appellant stated that she tried to contact various
physicians but they were out of business and that she was waiting until June 2012 to see the
referred physician. She noted that she would do anything that OWCP asked her to do and that
she wanted to fix her back as soon as possible so she could return to work.
Dr. Ronald L. Chio, a Board-certified internist, in a May 24, 2012 report, stated that he
was unable to examine appellant because his office did not accept workers’ compensation cases.
In a June 6, 2012 report, Dr. Les Benson, a Board-certified psychiatrist and neurologist,
noted appellant’s complaints of a low back injury at work. He explained that she picked up
Delivery Point Sequencing Mail to place it in case when she felt a pop in her back. Appellant
was initially just uncomfortable, but the pain quickly worsened until she could not bear the pain.
She tried to work the next week, but went home because of intense pain. Dr. Benson reviewed
appellant’s history and conducted an examination. He observed decreased range of motion of
the spine and palpable spasm. Straight leg raise testing was positive. Dr. Benson diagnosed
lumbar strain and intervertebral disc disease (IVD) of the lumbar spine. He opined with
reasonable medical certainty that the injuries appellant suffered on March 17, 2012 were the
result of the performance of her duties while working as a letter carrier for the employing
establishment. Dr. Benson concluded that appellant’s lumbar injury was a direct result of when
she picked up Delivery Point Sequencing Mail and felt a pop in her low back.
2

In nearly identical reports dated from June 19 to October 2, 2012, Dr. Benson noted that
appellant was treated for an injury sustained while working for the employing establishment. He
diagnosed lumbar sprain/strain and lumbar disc disease. Upon examination, Dr. Benson
observed decreased range of motion and inability to tolerate walking and standing. He opined
that appellant was totally disabled from June 6 to November 6, 2012 when she would be
evaluated for further care.
In a June 30, 2012 magnetic resonance imaging (MRI) scan report, Dr. Paul Marsh, a
radiologist, noted severe scoliotic curvature of the lumbar spine and severe facet arthropathy
especially rightward at T10-11. He also observed diffuse disc bulge and slight foraminal
narrowing at the L1-2, mild facet arthropathy and mild diffuse disc bulge at L2-3, moderate to
severe facet arthropathy and diffuse disc bulge at L4-5 and moderate to severe facet arthropathy
and mild diffuse disc bulge at L5-S1.
The employing establishment again controverted appellant’s claim, by statement of
September 4, 2012, finding that she had been off work since April 10, 2012 and continued to be
diagnosed with lumbar sprain/strain, which should have resolved. It noted that the diagnosis of
lumbar IVD was more conducive with an occupational disease claim and not a traumatic injury.
The employing establishment reported that no medical evidence was provided to establish that
appellant’s condition was caused by her federal employment.
By decision dated October 17, 2012, an OWCP hearing representative affirmed the
May 21, 2012 denial decision finding insufficient evidence to establish that she sustained any
injury as a result of the alleged March 17, 2012 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of her claim by the weight of the reliable, probative and substantial evidence3
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.5
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit

2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

3

evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.7
An employee has the burden of establishing the occurrence of an injury at the time, place
and in the manner alleged, by a preponderance of the reliable, probative and substantial
evidence. An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury in the performance of duty, but the employee’s statements
must be consistent with the surrounding facts and circumstances and his or her subsequent course
of action. An employee has not met his or her burden of proof establishing the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim. Such circumstances as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury and failure to
obtain medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.8
The employee must also submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.9 Whether an
employee sustained an injury in the performance of duty requires the submission of rationalized
medical opinion evidence.10 The opinion of the physician must be based on a complete factual
and medical background of the employee, must be one of reasonable medical certainty and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.11 The
weight of the medical evidence is determined by its reliability, its probative value, its convincing
quality, the care of analysis manifested and the medical rationale expressed in support of the
physician’s opinion.12
ANALYSIS
Appellant alleged that she sustained a back injury on March 17, 2012 when she picked up
Delivery Point Sequence Mail at work.13 She stopped work and filed a traumatic injury claim on
March 21, 2012. By decisions dated May 21 and October 17, 2012, OWCP denied appellant’s
claim finding insufficient evidence to establish fact of injury.

7

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

8

D.B., 58 ECAB 464, 466-67 (2007).

9

J.Z., 58 ECAB 529 (2007).

10

Id.; Paul E. Thams, 56 ECAB 503 (2005).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

12

James Mack, 43 ECAB 321 (1991).

13

“[Direct point sequence]” denotes presorted mail.

4

OWCP found that the evidence was not sufficient to establish the March 17, 2012
employment incident. The Board finds, however, that the evidence is sufficient to establish the
March 17, 2012 work incident. The record reflects that appellant’s subsequent course of action
following the alleged employment incident is consistent with her statement describing the
March 17, 2012 incident. Appellant stopped work immediately on March 17, 2012 after the
employment incident occurred and filed a traumatic injury claim a few days later on
March 21, 2012. She did not return to work until April 12, 2012. As previously noted, an
employee’s statement regarding the occurrence of an employment incident is of great probative
force and will stand unless refuted by strong or persuasive evidence. There is no evidence in the
record, such as inconsistent statements, late notification of injury or failure to obtain medical
treatment, to refute appellant’s description of the March 17, 2012 incident.14 The fact that
Dr. Benson parrotted what she stated is not evidence of the incident. Accordingly, the Board
finds that appellant has established the March 17, 2012 employment incident.15
Although appellant has established that, the March 17, 2012 incident occurred, she also
bears the burden of proof to establish that the employment incident caused a personal injury.16
Appellant submitted nearly identical reports by Dr. Benson dated June 19 to
October 2, 2012. In his June 6, 2012 report, Dr. Benson reviewed her history and related that on
March 17, 2012 she picked up mail at work and felt a pop in her low back. Upon examination,
he observed decreased range of motion of the spine and noted positive straight leg raise testing.
Dr. Benson diagnosed lumbar strain and disc disease of the lumbar spine. He opined that the
injuries appellant suffered on March 17, 2012 were the result of the “performance of her duties
while working as a letter carrier for the employing establishment.” Although Dr. Benson
provides an accurate history of injury and a firm, medical diagnosis, his conclusion regarding
causal relationship is insufficient to establish appellant’s claim because he does not explain, with
medical rationale, how picking up mail at work caused her lumbar sprain and lumbar spine disc
disease. The Board has held that medical evidence that states a conclusion but does not offer any
rationalized medical explanation regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship.17 Thus, Dr. Benson’s opinion is insufficient
to establish causal relationship.
Appellant also submitted a May 24, 2012 report by Dr. Chio and a June 30, 2012 MRI
scan report by Dr. Marsh. While both physicians noted appellant’s back injury, neither provided
an opinion on the cause of the injury. The Board has held that medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on
the issue of causal relationship.18 These reports, therefore, are also insufficient to meet
appellant’s burden of proof.
14

Supra note 8.

15

See M.H., 59 ECAB 461 (2008).

16

Supra note 7.

17

J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).

18

C.B., Docket No. 09-2027 (issued May 12, 2010); Id.

5

The additional medical evidence is from a chiropractor. Section 8101(2) of FECA
provides that the term physician includes chiropractors only to the extent that their reimbursable
services are limited to treatment consisting of manual manipulation of the spine to correct
subluxation as demonstrated by x-ray to exist.19 As none of the reports contain a diagnosis of
spinal subluxation based on an x-ray, the chiropractor is not considered a physician under FECA
and her opinions are of no probative valuable.
On appeal, appellant alleges that OWCP’s decision erred in fact of law in regard to 5
U.S.C. § 8122, but she does not otherwise explain how the decision was erroneous. Because the
record does not contain probative medical evidence establishing that her back condition was
causally related to the March 17, 2012 employment incident, the Board finds that she did not
meet her burden of proof to establish her claim. Causal relationship is a medical issue that can
only be shown by reasoned medical opinion evidence that is supported by medical rationale.20
Appellant has not provided such evidence in this case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her back
condition was causally related to the March 17, 2012 employment incident.

19

5 U.S.C. § 8101(2); see also E.W., Docket No. 09-6 (issued February 17, 2009); George E. Williams, 44 ECAB
530 (1993).
20

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

6

ORDER
IT IS HEREBY ORDERED THAT the October 17 and May 21, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed as modified.
Issued: April 15, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

7

